Citation Nr: 1717639	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-61 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for coronary artery disease with congestive heart failure (claimed as heart condition) as secondary to service-connected hypertension.

3.  Entitlement to service connection for residuals of stroke.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an initial evaluation in excess of 30 percent from June 5, 2012 to December 2, 2015 for adjustment disorder with mixed anxiety and depressed mood (claimed as depression) as secondary to service-connected hypertension, and in excess of 70 percent from December 3, 2015.  

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


8.  Entitlement to an initial compensable rating for left ear hearing loss.

9.  Entitlement to an initial compensable rating for erectile dysfunction secondary to service-connected hypertension.

10.  Entitlement to a disability rating in excess of 10 percent for hypertension.

11.  Entitlement to an effective date prior to June 5, 2012 for service connection for adjustment disorder with mixed anxiety and depressed mood (claimed as depression) secondary to service connected hypertension.

12.  Entitlement to an earlier effective date prior to June 5, 2012 for service connection for tinnitus.

13.  Entitlement to an earlier effective date prior to June 5, 2012 for service connection for left ear hearing loss.

14.  Entitlement to an earlier effective date prior to June 5, 2012 for service connection for erectile dysfunction  secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from May 1980 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013, March 2014, and February 2016 rating decisions of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

In May 2017, VA received notice that the Veteran died in April 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


